DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/05/2022 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 19 recites "A computer-readable storage medium storing program…"   
 	However, the specification as originally filed only provides open-ended examples of storage medium embodiments and it does not explicitly exclude a carrier wave, a transitory or propagating signal embodiment. 
 	Specification Paragraph 0173:
 	Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a `non-transitory computer-readable storage medium`) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s). The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. The computer executable instructions may be provided to the computer, for example, from a network or the storage medium. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD).TM.), a flash memory device, a memory card, and the like.
 	
 	The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,330,176. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	Note the following similarities between the patent claims and the application claims. 
Instant Application No. 17/713,572
US Patent 11,330,176
Claim 1

A content recording apparatus comprising a content recording unit and a communication unit arranged to communicate with a distribution server via the internet, wherein the content recording apparatus comprises: 

one or more processors; 

an output unit; 

a first time measuring unit configured to measure, if a distribution instruction for live distribution using the distribution server has been given before starting distributing a content recorded by the content recording unit to the distribution server via the communication unit, an elapsed time since the distribution instruction has been given before starting distributing the content recorded by the content recording unit to the distribution server via the communication unit; 

a control unit configured to start, if the elapsed time measured by the first time measuring unit has reached a first set time, distributing the content recorded by the content recording  unit to the distribution server via the communication unit; and 

a second time measuring unit configured to measure, if a recording instruction for recording another content has been given, an elapsed time since the recording instruction has been given, -2-wherein, if the elapsed time measured by the second time measuring unit has reached a predetermined second set time, the control unit starts recording the another content by the content recording unit, 

wherein the control unit controls the output unit to output a remaining time before reaching the first set time measured by the first time measuring unit before starting distributing the content recorded by the content recording unit to the distribution server via the communication unit, and 

wherein the first time measuring unit, the second time measuring unit, and the control unit are implemented by the one or more processors.

Claim 5
The content recording apparatus according to claim 1, wherein the another content is a still image. 




Claim 1

An image capturing apparatus comprising an image capturing unit and a communication unit arranged to communicate with a distribution server via the internet, wherein the image capturing apparatus comprises: 

one or more processors; 

a display unit; 

a first time measuring unit configured to measure, if a distribution instruction for live distribution using the distribution server has been given before starting distributing an image captured by the image capturing unit to the distribution server via the communication unit, an elapsed time since the distribution instruction has been given before starting distributing an image captured by the image capturing unit to the distribution server via the communication unit; 

a control unit configured to start, if the elapsed time measured by the first time measuring unit has reached a first set time, distributing an image captured by the image capturing unit to the distribution server via the communication unit; and 


a second time measuring unit configured to measure, if a shooting instruction for shooting a still image has been given, an elapsed time since the shooting instruction has been given; wherein, if the elapsed time measured by the second time measuring unit has reached a predetermined second set time, the control unit starts capturing a still image by the image capturing unit, 

wherein the control unit controls the display unit to display a remaining time before reaching the first set time measured by the first time measuring unit before starting distributing an image captured by the image capturing unit to the distribution server via the communication unit, and 


wherein the first time measuring unit, the second time measuring unit, and the control unit are implemented by the one or more processors.

Part of claim 1, lines 21-28
“…a second time measuring unit configured to measure, if a shooting instruction for shooting a still image has been given…”
Claim 18

A control method of a content recording apparatus including a content recording unit, an output unit, and a communication unit arranged to communicate with a distribution server via the internet, the method comprising: 
-8-measuring, if a distribution instruction for live distribution using the distribution server has been given before starting distributing the content recorded by the content recording unit to the distribution server via the communication unit, an elapsed time since the distribution instruction has been given before starting distributing the content recorded by the content recording unit to the distribution server via the communication unit; 

controlling to start, if the elapsed time measured by the time measuring processing has reached a first predetermined set time, distributing the content recorded  by the content recording  unit to the distribution server via the communication unit, 

measuring, if a recording instruction for recording another content has been given, an elapsed time since the recording instruction has been given; 

controlling to start, if the elapsed time measured by the second time measuring processing has reached a second predetermined set time, recording another content by the content recording unit; and 

controlling the output unit to output a remaining time before reaching the first predetermined set time before starting distributing the content recorded by the content recording unit to the distribution server via the communication unit.

Claim 17

A control method of an image capturing apparatus including an image capturing unit, a display unit, and a communication unit arranged to communicate with a distribution server via the internet, the method comprising: 
measuring, if a distribution instruction for live distribution using the distribution server has been given before starting distributing an image captured by the image capturing unit to the distribution server via the communication unit, an elapsed time since the distribution instruction has been given before starting distributing an image captured by the image capturing unit to the distribution server via the communication unit; 

controlling to start, if the elapsed time measured by the time measuring processing has reached a first predetermined set time, distributing an image captured by the image capturing unit to the distribution server via the communication unit; 

measuring, if a shooting instruction for shooting a still image has been given, an elapsed time since the shooting instruction has been given; 


controlling to start, if the elapsed time measured by the second time measuring processing has reached a second predetermined set time, capturing a still image by the image capturing unit; and 

controlling the display unit to display a remaining time before reaching the first predetermined set time before starting distributing an image captured by the image capturing unit to the distribution server via the communication unit.

Claim 19

A computer-readable storage medium storing program which, when read and executed by a computer, causes the computer to perform the steps of a control method of a content recording apparatus including a content recording unit, an output unit, and a communication unit for communicating with a distribution server via internet, the method comprising:

 
-9-measuring, if a distribution instruction for live distribution using the distribution server has been given before starting distributing the content recorded by the content recording unit to the distribution server via the communication unit, an elapsed time since the distribution instruction has been given before starting distributing the content recorded by the content recording unit to the distribution server via the communication unit; 

controlling to start, if the elapsed time measured by the time measuring processing has reached a first predetermined set time, distributing the content recorded  by the content recording  unit to the distribution server via the communication unit, 

measuring, if a recording instruction for recording another content has been given, an elapsed time since the recording instruction has been given; 

controlling to start, if the elapsed time measured by the second time measuring processing has reached a second predetermined set time, recording another content by the content recording unit; and 

controlling the output unit to output a remaining time before reaching the first predetermined set time before starting distributing the content recorded by the content recording unit to the distribution server via the communication unit.


Claim 18

A non-transitory computer-readable storage medium storing program which, when read and executed by a computer, causes the computer to perform the steps of a control method of an image capturing apparatus including an image capturing unit, a display unit, and a communication unit for communicating with a distribution server via internet, the method comprising: 

measuring, if a distribution instruction for live distribution using the distribution server has been given before starting distributing an image captured by the image capturing unit to the distribution server via the communication unit, an elapsed time since the distribution instruction has been given before starting distributing an image; 


controlling to start, if the elapsed time measured by the time measuring processing has reached a predetermined set time, distributing an image captured by the image capturing unit to the distribution server via the communication
unit; 

measuring, if a shooting instruction for shooting a still image has been given, an elapsed time since the shooting instruction has been given; 


controlling to start, if the elapsed time measured by the second time measuring processing has reached a second predetermined set time, capturing a still mage by the image capturing unit; and 

controlling to display a remaining time before reaching the predetermined set time before starting distributing an image captured by the image capturing unit to the distribution server via the communication unit.



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	Claims 1-4, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US-PGPUB 2018/0310031) in view of Chen et al. (US-PGPUB 2021/0160431). 
 	Regarding claim 1, Sarkar discloses a content recording apparatus (Device 106; see figs. 1, 3 and paragraphs 0038, 0041) comprising a content recording unit (Camera; see paragraphs 0047, 0051) and a communication unit (Communication interface that allows the transmission of data over WIFI, cellular networks or other network connections; see paragraphs 0051, 0151, 0156-0159) arranged to communicate with a distribution server (Server Device 104; see fig. 1 and paragraph 0038) via the internet (Network 112; see fig. 1 and paragraph 0038), 
 	wherein the content recording apparatus comprises: 
 	one or more processors (Processor; see paragraphs 0048, 0142, 0151); 
 	an output unit (The broadcaster client device 106 includes a broadcaster display interface 302; see fig. 3 and paragraphs 0049, 0081); 
 	a first time measuring unit (Present a Countdown; see step 246 in fig. 2C and paragraph 0074) configured to measure, if a distribution instruction for live distribution using the distribution server has been given (Detect selection to Begin Live Video Broadcast 200 and/or Determine that the audience does satisfy triggering event; see figs. 2A, 2C and paragraphs 0049, 0057, 0073, 0029) before starting distributing a content recorded by the content recording unit to the distribution server via the communication unit (Transmits video to server 104 after device 106 presents the countdown; see figs. 2A, 2C and paragraph 0076), an elapsed time since the distribution instruction has been given before starting distributing the content recorded by the content recording unit to the distribution server via the communication unit (Present Countdown; see figs. 2C, 5A and paragraphs 0074, 0076, 0096, 0057, 0073); 
 	a control unit (processor; see paragraph 0048) configured to start, if the elapsed time measured by the first time measuring unit has reached a first set time, distributing the content recorded by the content recording  unit to the distribution server via the communication unit (The broadcaster client device 106 transmits the video stream (as in act 204) after the broadcaster client device 106 presents the countdown to begin broadcasting the video stream (act 246). Accordingly, the broadcaster client device 106 presents the countdown to begin broadcasting (act 246), and the broadcaster client device subsequently transmits the video stream (act 204) to the social networking system 101; see figs. 2A, 2C and paragraph 0076); 
 	wherein the control unit controls the output unit to output a remaining time before reaching the first set time measured by the first time measuring unit before starting distributing the content recorded by the content recording unit to the distribution server via the communication unit (The countdown indicator 502 displays a series of decrementing numbers as the broadcast of the video stream is about to begin; see fig. 5A and paragraphs 0096, 0076), and 
 	wherein the first time measuring unit and the control unit are implemented by the one or more processors (The acts are performed by executing instructions using one or more processors; see paragraphs 0048, 0142, 0151-0152).
 	However, Sarkar fails to expressly disclose a second time measuring unit configured to measure, if a recording instruction for recording another content has been given, an elapsed time since the recording instruction has been given, -2-wherein, if the elapsed time measured by the second time measuring unit has reached a predetermined second set time, the control unit starts recording the another content by the content recording unit, wherein the second time measuring unit is implemented by the one or more processors.
 	On the other hand, Chen discloses a second time measuring unit configured to measure, if a recording instruction for recording another content has been given (Step S1501, receives a first operation of a user on the first screen; see fig. 15 and paragraphs 0265, 0112-0117. The first operation can be an operation of the user on the “video” option or a tap operation of the user on a “camera” application icon), an elapsed time since the recording instruction has been given (step S1503, the terminal performs countdown; see fig. 15 and paragraph 0266), -2-wherein, if the elapsed time measured by the second time measuring unit has reached a predetermined second set time (Step S1504, the terminal determines whether the countdown ends; see fig. 15 and paragraph 0268), the control unit starts recording the another content by the content recording unit (If the countdown ends, the terminal performs S1509. In step S1509, the terminal starts to record a first video; see fig. 15 and paragraphs 0269, 0278-0279, 0281), wherein the second time measuring unit is implemented by the one or more processors (When the processor executes the computer program code, the terminal performs related method steps in fig. 15; see paragraph 0305).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sarkar and Chen to provide a second time measuring unit configured to measure, if a recording instruction for recording another content has been given, an elapsed time since the recording instruction has been given, -2-wherein, if the elapsed time measured by the second time measuring unit has reached a predetermined second set time, the control unit starts recording the another content by the content recording unit, wherein the second time measuring unit is implemented by the one or more processors for the purpose of improving human-machine interaction performance by easily saving a video/image that the user wants to record (see paragraph 0281 of Chen). 

 	Regarding claim 2, Sarkar and Chen disclose everything claimed as applied above (see claim 1). In addition, Sarkar discloses a setting unit configured to enable a user to set the set time (In the same embodiments, the series of numbers reflect the seconds (or other amount of time) remaining until the system begins transmitting the video stream.  The series of numbers displayed within the countdown indicator 502 can include increments rather than decrements. Alternatively, the countdown indicator 502 can be set to display a message such as "Going live now”; see paragraph 0096).

 	Regarding claim 3, Sarkar and Chen disclose everything claimed as applied above (see claim 2). In addition, Sarkar discloses the setting unit is configured to set a plurality of first set times (Setting an audience triggering event, setting a timer without audience, setting the seconds (or other amount of time) remaining until system begins transmitting the video stream, setting increments rather than decrements or setting the option of going live now; see paragraphs 0096, 0057, 0029), the distribution instruction includes an instruction to select one of the plurality of first set times (see paragraphs 0029, 0096), and the control unit is configured to start distributing the content recorded by the content recording unit to the distribution server via the communication unit after the elapsed time measured by the first time measuring unit has reached the selected first set time (The device 106 presents the countdown (act 246), and the device 106 subsequently transmits the video stream (act 204) to the social networking system 101 A timer, the expiration of which causes the live video broadcast system to broadcast the video stream; see figs. 2A, 2C and paragraphs 0076, 0096, 0073, 0029, 0057). 

 	Regarding claim 4, Sarkar and Chen disclose everything claimed as applied above (see claim 3). In addition, Sarkar discloses the control unit is configured to start distributing the content recorded by the content recording unit to the distribution server via the communication unit after the selected first set time has been reached (The device 106 presents the countdown (act 246), and the device 106 subsequently transmits the video stream (act 204) to the social networking system 101 A timer, the expiration of which causes the live video broadcast system to broadcast the video stream; see figs. 2A, 2C and paragraphs 0076, 0096, 0073, 0029, 0057), if a preset button has been pressed by the user for a predetermined time or longer (A user-selectable option (e.g., a button) to capture and broadcast a live video stream; see paragraph 0049. The system can begin the broadcast based on an expiration of a timer or a selection by the broadcaster 110 to proceed with the broadcast; see paragraph 0057), and is configured to start distributing the content recorded by the content recording unit to the distribution server via the communication unit without waiting for an elapse of the first set time set with the setting unit, if the preset button has been pressed by the user for less than the predetermined time (The triggering event is a detection of a broadcaster selecting a broadcast option ("go live now"). In these embodiments, the live video broadcast system treats the detected selection of the option as a sort of override and thereby broadcasts the video stream regardless of other triggering events being satisfied; see paragraph 0029). 

	Regarding claim 14, Sarkar and Chen disclose everything claimed as applied above (see claim 1). In addition, Sarkar discloses the communication unit is further configured to communicate with a smartphone (Each of the broadcaster client device 106 and the viewer client devices 114 can be a mobile device such as a smartphone; see paragraph 0041), and -7-the control unit is configured to transmit content recorded by the content recording unit to the smartphone without waiting the elapsed time (The triggering event is a detection of a broadcaster selecting a broadcast option ("go live now"). In these embodiments, the live video broadcast system treats the detected selection of the option as a sort of override and thereby broadcasts the video stream regardless of other triggering events being satisfied; see paragraph 0029).

 	Regarding claim 15, Sarkar and Chen disclose everything claimed as applied above (see claim 1). In addition, Sarkar discloses the control unit is configured to transmit content recorded by the content recording unit to the distribution sever without waiting the elapsed time in a case where the content is already recorded (Transmit video stream 204 without waiting for the presentation of the countdown as shown in fig. 2A; see paragraph 0051). 

 	Regarding claim 16, Sarkar and Chen disclose everything claimed as applied above (see claim 1). In addition, Sarkar discloses the content which is transmitted to the distribution sever is not recorded (Transmitting the video stream simultaneously as the broadcaster client device 106 captures the video without image processing; see paragraph 0051).

	Claim 18: the method of claim 18 corresponds to the apparatus of claim 1, thus claim 18 is interpreted and rejected for the same reasons as stated above (see rejection of claim 1 above). 

 	Claim 19: the computer method steps of claim 19 correspond to the apparatus of claim 1, thus claim 19 is interpreted and rejected for the same reasons as stated above (see the rejection of claim 1 above). 

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar in view of Chen and further in view of Naito et al. (US-PGPUB 2013/0321691). 
 	Regarding claim 5, Sarkar and Chen disclose everything claimed as applied above (see claim 1). However, Sarkar and Chen fail to expressly disclose the another content is a still image. 
 	Nevertheless, Naito discloses the another content is a still image (After a predetermined time elapses, imaging is executed. Note that executing imaging means acquiring still images to be recorded; see paragraphs 0051, 0057). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sarkar, Chen and Naito to provide the another content is a still image for the purpose of easily including a photographer in a high quality imaging frame as a subject (see paragraph 0002 of Naito). 

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar in view of Chen and Naito and further in view of Dietel et al. (US-PGPUB 2016/0212327). 
 	Regarding claim 8, Sarkar, Chen and Naito disclose everything claimed as applied above (see claim 5). However, Sarkar, Chen and Naito fail to disclose
the content recording apparatus has a plurality of modes including a distribution mode in which a recorded content is distributed to the distribution server, and an another content recording mode in which a recorded content is recorded as another content. 
 	On the other hand, Dietel discloses the content recording apparatus has a plurality of modes including a distribution mode in which a recorded content is distributed to the distribution server, and an another content recording mode in which a recorded content is recorded as another content (Companion device 220 can display record button 440 associated with causing personal camera 210 to start or stop recording a video, picture button 445 associated with causing personal camera 210 to capture an image and stream button 450 associated with initiating and/or stopping streaming of the content by companion device 220; see fig. 4 and paragraph 0049). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sarkar, Chen, Naito and Dietel to provide a plurality of modes including a distribution mode in which a recorded content is distributed to the distribution server, and an another content recording mode in which a recorded content is recorded as another content for the purpose of easily allowing the user to capture and transmit images in accordance to different user activities and preferences. 

12.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar in view of Chen and further in view of Jeffries (US-PGPUB 2017/0180780).
 	Regarding claim 17, Sarkar and Chen disclose everything claimed as applied above (see claim 1). However, Sarkar and Chen fail to expressly disclose the content which is transmitted to the distribution sever is recorded in parallel with the distributing.
 	On the other hand, Jeffries discloses the content which is transmitted to the distribution server is recorded in parallel with the distributing (A live recording being streamed to the server 114 can be transmitted to a playback module 108 while simultaneously being stored at a storage device for playback at a later time; see paragraph 0092). 	 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sarkar, Chen and Jeffries to provide the content which is transmitted to the distribution server is recorded in parallel with the distributing for the purpose of conveniently displaying the captured image at a later time in accordance to user preferences. 

Allowable Subject Matter
13. 	Claims 6-7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if 1) rewritten in independent form including all the limitations of the base claim and any intervening claims and 2) if a terminal disclaimer is filed to overcome the double patenting rejection set forth above. 

Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        09/27/2022